EXHIBIT 10.1

Sotheby’s
1334 York Avenue
New York, New York 10021

March 23, 2009                  

Mr. William F. Ruprecht
President and Chief Executive Officer
Sotheby’s
1334 York Avenue
New York, New York 10021

Re:         Employment Arrangement

Dear Bill:

     The Compensation Committee (the “Committee”) has considered your request to
amend your employment arrangement with the Company, dated March 31, 2006 (as
amended, the “Arrangement”), to reduce your base salary by $100,000, from
$700,000 to $600,000. After discussion, the Committee has authorized Sotheby’s
(the “Company”) to enter into this amendment to the Arrangement to reflect this
reduction. Additional amendments to the Arrangement are necessary to conform it
to the Company’s Amended and Restated Restricted Stock Unit Plan, which now
permits the award of restricted stock units. As you know, your February 2009
stock award was in the form of restricted stock units, and it is anticipated
that future stock awards will be in that form rather than in restricted stock.
No change is being made to any previously granted stock award.

Waivers

     The Arrangement permits you to terminate your employment with the Company
for “Good Reason” (as defined in Exhibit D to the Arrangement) for the Company’s
failure to (i) pay an annual base salary of $700,000 to you, or (ii) award you
at least $1,400,000 in restricted stock prior to March 31 in any year during the
Term (as defined in the Arrangement). You agree to waive irrevocably the right
to terminate the Arrangement and any other rights you may have

--------------------------------------------------------------------------------



under the Arrangement as a result of the salary reduction. You further agree
that no portion of the salary reduction is being deferred to any future date. In
addition, you agree to waive your right to receive any stock award in the form
of restricted stock and agree to accept any such award, including your February
2009 grant, in the form of restricted stock units.

Amendments

You agree that:     1.     

the reference to “$700,000” in the sentence under the heading “Base
Compensation” of the Terms of Employment of the Arrangement is deleted and
replaced with “$600,000” and that the base salary reduction will be effective on
April 1, 2009;

  2.     

to the extent that any bonus payment, severance payment or other benefit or
payment to be made to you or your family under the Arrangement, is calculated
using a multiple or percentage of your base salary, “base salary” will continue
to refer to the sum of $700,000 (the “Original Base Salary”); provided, however,
that this paragraph 2 will not apply to benefits related to workers
compensation, short term disability, the Company’s 401(k) plan or the Company’s
Deferred Compensation plan.

  3.     

clause (1) of the “Good Reason” definition in Exhibit D to the Arrangement is
amended in its entirety to read as follows:

 

 

 

“(1) reduction of the Executive’s base salary below $600,000 per year or
reduction at any time during the Term of his target bonus below 150% of the
Original Base Salary”;       4.     

all references in the Arrangement to “restricted stock” and “Annual Restricted
Stock Award” are deleted and replaced with “restricted stock or restricted stock
units” and “Annual Restricted Stock or Restricted Stock Unit Award,”
respectively; and

  5.     

the final sentence under the heading “Annual Restricted Stock Awards” of the
Terms of Employment of the Arrangement is deleted and replaced with the
following sentence:

         

 

“Executive shall have all rights of a holder of restricted stock or restricted
stock units, as applicable, under the Company’s Amended and Restated Restricted
Stock Unit Plan, including the right to receive dividends or dividend
equivalents on unvested grants.”           6.  the following sentence is
inserted at the end of the “Good Reason” definition in Exhibit D to the
Arrangement:    


--------------------------------------------------------------------------------



 

 

“Notwithstanding anything to the contrary in this Letter Agreement, the effect
on your base salary of any unpaid vacation mutually agreed to by the parties to
the Arrangement, in their discretion, will not constitute ‘Good Reason.’”  


Notices

All notices, requests, demands and other communications in connection with this
letter agreement must be made in writing and must be given (i) personally or by
messenger, (ii) by nationally recognized overnight courier, such as FedEx, or
(iii) by registered or certified mail, return receipt requested postage and
registry fees prepaid, in each case to a party as follows:

If to Company: Sotheby’s   1334 York Avenue   New York, New York 10021  
Attention: Gilbert L. Klemann, II, Esq.  

If to Executive:

Mr. William F. Ruprecht
Sotheby’s
1334 York Avenue
New York, New York 10021

 

With a copy to:

Andrew L. Oringer, Esq.
White & Case LLP
1155 Avenue of the Americas
New York, New York 10036


Any address may be changed by notice given to the other parties in the manner
required by this provision, by the party whose address is to be changed. Notice
will be deemed given on the date that it is received or delivery is rejected by
the addressee.

     The Committee has agreed to review the reduction in your salary prior to
March 31, 2010 to determine, with your input, whether business conditions
warrant the reinstatement of all or part of the salary reduction. You will have
the opportunity to express your views to the Committee at that time and any
change in your salary will reflect the mutual agreement of the parties. In
addition, the Company has agreed to pay or reimburse the reasonable legal fees
that you incur in connection with the negotiation and preparation of this
amendment, in an amount not to exceed $10,000.

     The Committee and the Board greatly appreciate that you are forgoing a
significant amount of annual compensation during a period of retrenchment for
the Company’s business in a difficult worldwide economic environment.

     If this letter agreement correctly states the terms of your waivers and the
amendments to the Arrangement, please acknowledge where indicated below.

  SOTHEBY’S           By:   __/s/ Susan Alexander_______   Susan Alexander,  
Executive Vice President    
and Worldwide Head
   
of Human Resources.


 

AGREED AND ACCEPTED AS OF
THE DATE OF THIS LETTER:

   /S/ WILLIAM F. RUPRECHT      WILLIAM F. RUPRECHT


--------------------------------------------------------------------------------